DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated February 23, 2022 in which claims 1, 8, and 15 have been amended.  Therefore, claims 1-20 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on February 23, 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea for the completion of a financial transaction, which is a Method of Organizing Human Activity (commercial interaction).  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to a method which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
receiving, by a financial institution system, an approval request for a financial transaction relating to a purchase of goods or services from a payment system, the approval request being associated with a user of the financial institution system and, the approval request including a purchase amount corresponding to the financial transaction and 
a time limit indicating an amount of time before the approval request times out and is void; 
obtaining information indicating a current value of securities associated with a financial card associated with the user from a record keeper system associated with the securities; 
determining, by the financial institution system, a purchase amount limit based on the current value of the securities, the purchase amount limit including a percentage of the current value of the securities; 
responsive to the purchase amount being less than or equal to the purchase amount limit: obtaining margin loan funds equal to the purchase amount from a bank system, the margin loan funds being obtained based on a margin loan attributed to the user that initiated the financial transaction; 
sending the margin loan funds to the payment system,
the payment system approving the financial transaction prior to the time limit expiring responsive to receiving the margin loan funds; 
instructing the record keeper system to have a broker sell at least a portion of the securities to attain sale funds at least equaling the purchase amount corresponding to the financial transaction; 
obtaining the sale funds by selling the portion of the securities at least equaling the purchase amount corresponding to the financial transaction; and 
settling the margin loan with the bank system using the sale funds.

THE LIMITATIONS OF 
receiving, by a financial institution system, an approval request for a financial transaction relating to a purchase of goods or services from a payment system, the approval request being associated with a user of the financial institution system and, the approval request including a purchase amount corresponding to the financial transaction and 
a time limit indicating an amount of time before the approval request times out and is void; 
obtaining information indicating a current value of securities associated with a financial card associated with the user from a record keeper system associated with the securities; 
determining, by the financial institution system, a purchase amount limit based on the current value of the securities, the purchase amount limit including a percentage of the current value of the securities; 
responsive to the purchase amount being less than or equal to the purchase amount limit: obtaining margin loan funds equal to the purchase amount from a bank system, the margin loan funds being obtained based on a margin loan attributed to the user that initiated the financial transaction; 
sending the margin loan funds to the payment system,
the payment system approving the financial transaction prior to the time limit expiring responsive to receiving the margin loan funds; 
instructing the record keeper system to have a broker sell at least a portion of the securities to attain sale funds at least equaling the purchase amount corresponding to the financial transaction; 
obtaining the sale funds by selling the portion of the securities at least equaling the purchase amount corresponding to the financial transaction; and 
settling the margin loan with the bank system using the sale funds; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “payment system” and “record keeper system”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “payment system” and “record keeper system”, language; “receiving”, “obtaining”, “determining”, “obtaining”, “sending”, “instructing”, and “settling” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to the completion of a financial transaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “payment system” and “record keeper system”, to perform the “receiving”, “obtaining”, “determining”, “obtaining”, “sending”, “instructing”, and “settling”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “receiving”, “obtaining”, “determining”, “obtaining”, “sending”, “instructing”, and “settling” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
Claims 8 and 15 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claim 1, 8, and 15, thus, they correspond to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 2-7, 9-14, and 16-20 are directed to an abstract idea.  (MPEP 2106.05(h)).  

Therefore, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over McNamar, U.S. Patent Application Publication Number 2006/0271470; in view of Loveland, U.S. Patent Application Publication Number 2002/0052818; in view of Cawley, U.S. Patent Application Publication Number 2014/0081794.
As per claim 1, 
McNamar explicitly teaches:  
determining, by the financial institution system, a purchase amount limit based on the current value of the securities, the purchase amount limit including a percentage of the current value of the securities; (McNamar 20060271470 at paras. 84-90)
responsive to the purchase amount being less than or equal to the purchase amount limit: obtaining margin loan funds equal to the purchase amount from a bank system, the margin loan funds being obtained based on a margin loan attributed to the user that initiated the financial transaction; (McNamar 20060271470 at paras. 84-90)
settling the margin loan with the bank system using the sale funds. (McNamar at paras. 123-130)

McNamar does not explicitly teach, however, Loveland does explicitly teach:  
receiving, by a financial institution system, an approval request for a financial transaction relating to a purchase of goods or services from a payment system, the approval request being associated with a user of the financial institution system and, the approval request including a purchase amount corresponding to the financial transaction and (Loveland at paras. 111-113) (The price of the Product can be paid in several ways. For example, the Customer can pay the full amount directly against a running margin account 540. Alternatively, the Consumer can pay part of the Product price against a margin account and the remainder of the amount by debit/credit card 542. Yet another option is to instruct the brokerage to use other investments to fulfill the purchase price 544, for example, with stocks. Regardless of which option is selected, the Company thereafter confirms and processes the transaction 550 by informing those parties from whom the Products have been purchased and the brokerage from whom the margin account is held. At this point the retailers/manufacturers will ship the Products and the brokerage will begin charging the customer the relevant interest on the used margin etc.)
obtaining information indicating a current value of securities associated with a financial card associated with the user from a record keeper system associated with the securities; (Loveland 20020052818 at paras. 71-73) ("As described above, the invention uniquely combines Consumer purchasing and retail investment. This is further demonstrated by the method providing Consumers with the ability to make purchases on credit collateralized by brokerage held investments. The Company managing the fulfillment of awards, whether a Merchant or an independent organization, enters into agreements with online brokerages. The agreements enable the company to provide the brokerage clients with access to their accounts from a source other than the brokerage itself. The Company will use a computer software application adopting the same security measures employed by the brokerages. The agreement will also enable the Company to provide through the computer software the ability for the client to make transactions against their portfolio holdings. Most notably, this will enable the Consumer to make transactions affecting the availability of their margin accounts. However, the method also provides a vehicle whereby the Consumer is able to instruct a brokerage to instantly sell the securities in a company in order to finance at that time, and seamlessly, the purchase of Products. Therefore the computer software application enables payments using the available margin funds or automatically liquidating portfolio holdings.")
sending the margin loan funds to the payment system, (Loveland at paras. 27-29) (The method includes entering into an agreement with a brokerage or plurality of brokerages with whom clients hold investments and thus may be offered ‘margin loans’ that are secured against their portfolio held investments, where the agreement allows a company to provide an application that gives the brokerage's clients secure access to their portfolios without having to visit the brokerage, and where the agreement permits the company to enable the brokerage's clients to check the balance of their margin accounts without visiting the brokerage site, and where the agreement permits the company to facilitate the brokerage's clients ability to make transactions that directly affect the available balance of their margin accounts. The method further includes confirming the details of a transaction, determining the account details of the consumer, determining that the available margin account balance is sufficient to cover the value of the transaction, completing the transaction, sending confirmation of the transaction to the brokerage and to the transaction source, retrieving funds from the brokerage, extracting any transaction fees, and paying funds to the merchant. The method also includes enabling the customer to instruct the brokerage to sell sufficient equity investments held by the brokerage in order to cover the transaction, in addition to using the margin accounts.)
instructing the record keeper system to have a broker sell at least a portion of the securities to attain sale funds at least equaling the purchase amount corresponding to the financial transaction; (Loveland at paras. paras. 71-73) ("Consumer is able to instruct a brokerage to instantly sell the securities in a company in order to finance at that time, and seamlessly, the purchase of Products. Therefore the computer software application enables payments using the available margin funds or automatically liquidating portfolio holdings")
obtaining the sale funds by selling the portion of the securities at least equaling the purchase amount corresponding to the financial transaction; and (Loveland at paras. 72-74) (the Consumer is able to instruct a brokerage to instantly sell the securities in a company in order to finance at that time, and seamlessly, the purchase of Products. Therefore the computer software application enables payments using the available margin funds or automatically liquidating portfolio holdings.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McNamar and Loveland to provide the above noted limitations because it allows for a transaction process that enables consumers to use low cost debt leveraged by portfolio held investments to purchase goods and services from a merchant and to do so directly and seamlessly, such as by utilizing a payment card.  (Loveland at Abstract and paras. 13-18).

McNamar and Loveland do not explicitly teach, however, Cawley does explicitly teach:  
	a time limit indicating an amount of time before the approval request times out and is void; (Cawley US2014/0081794 at paras. 58-62) (The order routing system starts 418 a timer. The timer is used to enforce a time limit within which the requestor has to accept prices supplied in response to the RFQ. In some implementations, the timer begins at the time the RFQ is received by the order routing system. In other implementations, the timer begins when the requestor submits the RFQ to the order routing system. If the timer expires, that is, the amount of time that has passed since the timer started is greater than the time limit, then the RFQ and any prices supplied by the market makers are canceled. When a RFQ times out, the requestor may be presented with an opportunity to resubmit the RFQ or create a new RFQ based on the one that timed out.)
	the payment system approving the financial transaction prior to the time limit expiring responsive to receiving the margin loan funds; (Cawley US2014/0081794 at paras. 58-62) (The order routing system starts 418 a timer. The timer is used to enforce a time limit within which the requestor has to accept prices supplied in response to the RFQ. In some implementations, the timer begins at the time the RFQ is received by the order routing system. In other implementations, the timer begins when the requestor submits the RFQ to the order routing system. If the timer expires, that is, the amount of time that has passed since the timer started is greater than the time limit, then the RFQ and any prices supplied by the market makers are canceled. When a RFQ times out, the requestor may be presented with an opportunity to resubmit the RFQ or create a new RFQ based on the one that timed out.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McNamar, Loveland, and Cawley to provide the above noted limitations because it allows for traders and market makers to consummate swap transactions anonymously.  (Cawley at Abstract and paras. 4-11).
As per claim 2, McNamar does not explicitly teach, however, Loveland explicitly teaches: wherein responsive to the purchase amount being greater than the purchase amount limit, the method further comprises notifying the payment system that the current value is insufficient, the payment system denying the financial transaction based on the current value being insufficient.  (Loveland at paras. 104-106)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McNamar, Loveland, and Cawley provide the above noted limitations because it allows for a transaction process that enables consumers to use low cost debt leveraged by portfolio held investments to purchase goods and services from a merchant and to do so directly and seamlessly, such as by utilizing a payment card.  (Loveland at Abstract and paras. 13-18).
As per claim 3, McNamar explicitly teaches: wherein the margin loan is settled using the sale funds after the time limit expires.  (McNamar at paras. 123-130)
As per claim 4, McNamar explicitly teaches: wherein the record keeper system receives the sale funds from the broker and the sale funds are obtained from the record keeper system.  (McNamar at paras. 123-130)
As per claim 5, McNamar does not explicitly teach, however, Loveland explicitly teaches:  wherein the purchase amount limit is a maximum amount of funds that the purchase amount can be that permits the financial transaction to be approved.  (Loveland at paras. 85-90)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McNamar, Loveland, and Cawley provide the above noted limitations because it allows for a transaction process that enables consumers to use low cost debt leveraged by portfolio held investments to purchase goods and services from a merchant and to do so directly and seamlessly, such as by utilizing a payment card.  (Loveland at Abstract and paras. 13-18).
As per claim 6, McNamar does not explicitly teach, however, Loveland explicitly teaches:  further comprising verifying that the margin loan funds are greater than or equal to the purchase amount.  (Loveland at paras. 25-30)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McNamar, Loveland, and Cawley provide the above noted limitations because it allows for a transaction process that enables consumers to use low cost debt leveraged by portfolio held investments to purchase goods and services from a merchant and to do so directly and seamlessly, such as by utilizing a payment card.  (Loveland at Abstract and paras. 13-18).
As per claim 7, McNamar does not explicitly teach, however, Loveland explicitly teaches: wherein the record keeper system is instructed to have the broker sell the at least the portion of the securities until the sale funds equal the purchase amount.  (Loveland at pars. 95-100)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McNamar, Loveland, and Cawley provide the above noted limitations because it allows for a transaction process that enables consumers to use low cost debt leveraged by portfolio held investments to purchase goods and services from a merchant and to do so directly and seamlessly, such as by utilizing a payment card.  (Loveland at Abstract and paras. 13-18).

Claims 8 and 15 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Claims 9 and 16 are substantially similar to claim 2, thus, they are rejected on similar grounds.
Claims 10 and 17 are substantially similar to claim 3, thus, they are rejected on similar grounds.
Claims 11 and 18 are substantially similar to claim 4, thus, they are rejected on similar grounds.
Claims 12 and 19 are substantially similar to claim 5, thus, they are rejected on similar grounds.
Claim 13 is substantially similar to claim 6, thus, it is rejected on similar grounds.
Claims 14 and 20 are substantially similar to claim 7, thus, they are rejected on similar grounds.

Response to Arguments
Applicant’s arguments filed on February 23, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-20, Examiner notes the following:
Applicant argues that “the claims are integrated into a practical application because the claims describe an improvement to the technical field of eCommerce and online transacting.”  Applicant argues further that in particular, the “claims of the present disclosure permit financial transactions to be funded using securities that were previously unable to be funded using securities.  Because existing financial transaction systems may not be capable of including securities and margin loans, the present claims are integrated into a practical application that expands the functionality and scope of existing eCommerce and online transaction systems.”
Examiner disagrees, however, and notes that that any increased speed or ease of use related to the tracking and analysis of a transaction, which is achieved by better exchange or updating of records to increase the efficiency, access, and accuracy of a financial transaction is merely an improvement to a financial process, rather than an improvement to a computer, and without any practical application. A more streamlined financial process that is run on a generic computer component does not amount to an improvement to the computer.
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1-20, Examiner notes the following:
Applicant argues that McNamar, McCanna, and Loveland do not disclose the newly amended limitations of stating “that ‘the financial transaction’ is ‘relating to a purchase of goods or services.’”  Examiner disagrees and notes that Loveland explicitly teaches “receiving, by a financial institution system, an approval request for a financial transaction relating to a purchase of goods or services from a payment system, the approval request being associated with a user of the financial institution system and, the approval request including a purchase amount corresponding to the financial transaction”  (Loveland at paras. 111-113) (A Customer can pay an amount of a Product price against a margin account. Another option is to instruct the brokerage to use other investments to fulfill the purchase price—of a product, goods or services--, for example, with stocks.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MERRITT J HASBROUCK/Examiner, Art Unit 3693           

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693